       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 1 of 18



                                               Exhibit A

                                Evidentiary Support for First Day Motions




079610.0000022 EMF_US 75520841v11
          Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 2 of 18



                         EVIDENTIARY SUPPORT FOR FIRST DAY MOTIONS1


     I.    Administrative Motions

                A. Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint
                   Administration of Chapter 11 Cases and (II) Granting Related Relief (the “Joint
                   Administration Motion”) [Docket No. 2]

                    1.       Through the Joint Administration Motion, the Debtors seek joint

administration of their two chapter 11 cases for procedural purposes only. Many of the motions,

hearings, and other matters involved in these Chapter 11 Cases will affect both Debtors. Thus, I

believe that the joint administration of these cases will avoid unnecessary duplication of motions,

applications, orders, and other pleadings, thereby resulting in savings for the Debtors’ estates.


                B. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
                   File a Consolidated Creditor Matrix and List of the 30 Largest Unsecured
                   Creditors, (II) Authorizing Redaction of Certain Personal Identifying Information,
                   and (III) Approving the Form and Manner of Notifying Creditors of the
                   Commencement of the Chapter 11 Cases and Other Information (the Consolidated
                   Creditor Matrix and Top 30 List Motion”) [Docket No. 4]

                    2.       Through the Consolidated Creditor Matrix and Top 30 Motion, the Debtors

    seek authority from the Court to file a consolidated creditor matrix for these Chapter 11 Cases as

    well as to file a list of the 30 largest unsecured creditors on a consolidated basis. The Debtors

    also seek authority to redact certain personal identifying information of their employees from the

    creditor matrix and other filings in these Chapter 11 Cases. The consolidation of the creditor

    matrix and list of unsecured creditors will avoid unnecessary duplication of service of papers in

    these Chapter 11 Cases and reduce the cost to the Debtors’ bankruptcy estates. Thus, I believe

    that that the relief requested is in the best interest of the Debtors’ estates.




1
    Capitalized terms used but not defined herein shall have the meanings set forth in the First Day Motions.
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 3 of 18



           C. Debtors’ Emergency Application for Entry of an Order Authorizing the
              Employment and Retention of Omni Agent Solutions as Claims and Noticing Agent
              (the “Omni Retention Application”) [Docket No. 5]

               3.      Pursuant to the Omni Retention Application, the Debtors seek entry of an

order appointing Omni Agent Solutions (“Omni”) as claims and noticing agent in these Chapter

11 Cases subject to the terms of the Engagement Agreement attached to the Omni Retention

Application. I believe that Omni is well-qualified to perform the services contemplated by the

Omni Retention Application, that the services to be performed by Omni are necessary for the

successful administration of these Chapter 11 Cases, and that Omni will coordinate their services

with the Debtors’ other professional to avoid duplication of efforts and expense.


 II.   Operational Motions

           A. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Payment of
              Certain Prepetition Workforce Obligations, Including Compensation, Expense
              Reimbursements, Benefits, and Related Obligations, (II) Confirming Right to
              Continue Workforce Programs on a Postpetition Basis, (III) Authorizing Payment
              of Withholding and Payroll-Related Taxes, (IV) Confirming the Debtors’ Authority
              to Transmit Payroll Deductions, and (V) Authorizing Banks to Honor Prepetition
              Checks and Fund Transfers for Authorized Payments (the “Employee Wages
              Motion”) [Docket No. 6]

              4.       Through the Employee Wages Motion, the Debtors seek entry of an order

(i) authorizing payment of certain prepetition workforce obligations, including compensation and

benefits; (ii) confirming the Debtors’ right to continue postpetition, in the ordinary course of

business, the workforce related plans, programs, and policies in effect immediately prior to the

filing of these Chapter 11 Cases; (iii) authorizing the Debtors to pay any and all, local, state, and

federal withholding and payroll-related or similar taxes relating to prepetition periods; (iv)

confirming the Debtors right to continue to deduct and to transmit deductions from payroll checks

as authorized by employees, as required under any workforce-related plan, program, or policy, or

as required by applicable law; (v) authorizing all banks to receive, process, honor, and pay all of
        Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 4 of 18



the Debtors’ prepetition checks and fund transfers on account of an obligations authorized to be

paid pursuant to the Employee Wages Motion; and (vi) granting related relief.

                 5.       The Debtors estimate that the aggregate amount of prepetition obligations

they seek authority to pay under the Employee Wages Motion is approximately $375,700.00:


        Relief Sought                                                           Amount Requested

        Prepetition Workforce Compensation [Section I]                                     $161,800.00

        Employee Reimbursement Obligations [Section II]                                       $6,100.00

        Employee Benefits Obligations [Section III]                                       $207,800.002


             a. Prepetition Workforce Compensation

                6.        In connection with the Debtors’ operations, the Debtors currently employ

57 Employees, comprised of 30 Employees paid a fixed salary (“Salaried Employees”) and 27

Employees paid on an hourly basis (the “Hourly Employees”). Included in the Employee

headcount are 57 full time Employees (the “Full Time Employees”)3 and no part time Employees

(the “Part Time Employees”). Each of the Employees is employed by Debtor KP Engineering,

LP. The Debtors’ Employees are primarily located at the Debtors’ offices in Tyler, Texas, and

approximately seven of the Debtors’ Employees are located at offices in Houston, Texas. In

addition to the Employees, the Debtors’ currently also utilize two independent contractors.




2
 Of this amount, approximately $128,000.00 is attributable to the Retirement Savings Plans. As discussed in greater
detail below, the Debtors are required to fund approximately $15,000.00 of this amount by September 30, 2019 and
$45,000.00 of this amount by December 31, 2019 on account of matching contributions under the Retirement Savings
Plans. The Debtors are required to fund the remaining approximately $68,000.00 by March 31, 2020.

3
 For purposes of this Motion, Employees who work 30 or more hours per week are considered Full Time Employees,
as such Employees are eligible to receive Employee Benefits (as defined below).
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 5 of 18



               7.      All of the Debtors’ Employees are paid by Debtor KP Engineering, LP. The

Debtors pay both Salaried Employees and Hourly Employees on a bi-weekly basis on every other

Friday (or, if such Friday is a holiday, then on the immediately preceding business day). The

Debtors’ average payroll each two-week pay period is approximately $350,000.00. In the ordinary

course of business, the Debtors’ Salaried Employees are paid one week in arrears, and each pay

period ends on the Sunday prior to the applicable pay date. In the ordinary course of business, the

Debtors’ Hourly Employees are paid one week in arrears, and each pay period ends on the Sunday

prior to the applicable pay date. The last date all Employees were compensated prior to the Petition

Date was August 22, 2019, which primarily included all wages earned through August 18, 2019.

               8.      In the ordinary course of their businesses, the Debtors make deductions

from Employees’ paychecks for payments to third parties on behalf of Employees (collectively,

the “Deductions”). Deductions are made for amounts related to local, state, and federal income

taxes, Social Security and Medicare taxes, child support and other court-ordered garnishments, as

well as for savings programs, insurance premiums and other similar benefit programs. The

Deductions made by the Debtors each two-week period average approximately $95,000.00.

               9.      The Debtors estimate that, as of the Petition Date, accrued but unpaid wages

owed to the Employees total approximately $99,000.00. The Debtors estimate that, as of the

Petition Date, accrued Deductions total approximately $52,000.00.

               10.     In addition to the Debtors’ Employees, the Debtors utilize independent

contractors (the “Independent Contractors”) in the ordinary course of business. Although the

Debtors historically utilized a number of independent contractors, as of the Petition Date, the

Debtors utilize only two Independent Contractors. The Debtors contract with two separate

companies that supply the Independent Contractors: Business Solutions Management, Inc.
          Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 6 of 18



(“BSM”) and Genesis Technical Staffing, Inc. (“Genesis”). The Debtors make payments directly

to BSM and Genesis, generally on a weekly basis. During the six months prior to the Petition

Date, the Debtors averaged approximately $170,000.00 per month in payments on account of

Independent Contractors. As of the Petition Date, the Debtors are delinquent on their weekly

payments to BSM and Genesis, and the Debtors estimate that the aggregate amount owing to BSM

and Genesis for services performed by the Independent Contractors prior to the Petition Date is

approximately $234,000.00.4 At this time, the Debtors are not seeking authority to make any

payments to BSM or Genesis for services performed by the Independent Contractors prior to the

Petition Date. The Debtors reserve the right to seek authority to make such payments at a later

date.

                   11.      As part of their overall compensation, Full Time Employees are eligible, in

certain circumstances, to receive paid time off (“PTO”) for, among other things, vacation, personal

days, and holidays. The Debtors’ PTO programs are typical and customary, and continuing to

offer them is necessary for the Debtors to retain Employees during these Chapter 11 Cases. The

specifics of the Debtors’ PTO policies vary based upon length of employment and scheduled work

hours per week. Annual vacation hours that may be accrued by the Debtors’ Full Time Employees

range from 0 hours to 200 hours, and a Full Time Employee’s unused PTO hours may be carried

over to the following year, up to a maximum amount of 40 hours. The Debtors seek authority to

pay $10,800.00 pursuant to this Motion on account of two employees who are voluntarily

terminating their employment with the Debtors effective August 23, 2019.




4
    Of this amount, approximately $42,000.00 is owing to BSM and $192,000.00 is owing to Genesis.
        Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 7 of 18



             b. Employee Reimbursement Obligations

                 12.       The Debtors also customarily reimburse their Employees for a variety of

ordinary, necessary, and reasonable business-related expenses incurred as part of their official

duties and in furtherance of the Debtors’ business. These include expenses for business travel

(including airfare, lodging, taxi costs, automobile rentals, meals, and internet charges), and other

general business-related expenses. Employees are expected to use sound judgment and good

business sense when incurring the expenses, and in order to be reimbursed, an Employee must

submit his or her receipts through the Debtors’ expense reporting software program and such

expenses must be approved by the Employee’s supervisor or manager.

                 13.       During the twelve months prior to the Petition Date, the monthly amount of

business-related expenses incurred by the Employees was, on average, approximately $45,000.00,

based on the historical average for the first seven months of this calendar year.5 The Debtors

believe that their total prepetition obligations owed in respect of reimbursement of business-related

expenses described above will not exceed $6,100.00 as of the Petition Date.

             c. Employee Benefits Obligations

                 14.       Prior to the Petition Date, the Debtors offered eligible Employees6 and their

eligible spouses and dependents various standard employee benefits, including, without limitation,

(a) medical insurance, (b) dental insurance, (c) vision insurance (d) basic term life and accidental




5
  Although the Debtors believe the historical average provided is accurate, the business-related expenses vary greatly
from month to month based on the then-active projects and travel needs of Employees.

6
  All Full Time Employees are eligible for Employee Benefits. New hires are eligible to receive Employee Benefits,
with the exception of the Retirement Savings Plan, starting on the first day of the month following the date of hire,
unless the date of hire is the first day of the month, in which case new hires are eligible to receive Employee Benefits
starting immediately. New hires are eligible to participate in the Retirement Savings Plan starting on the first day of
the calendar quarter following 90 days after the date of hire (i.e. a new hire with hire date of October 15, 2018 would
have the 90 day service period run on January 15, 2019 and would be eligible to participate April 1, 2019).
        Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 8 of 18



death and dismemberment insurance, (e) long-term and short-term disability insurance, (f) savings

and related types of benefits, (g) workers’ compensation, (h) severance benefits, and

(i) miscellaneous other benefits provided to the Employees in the ordinary course of business

(collectively, the “Employee Benefits”). As of the Petition Date, the Debtors were obligated to

pay certain contributions to or provide benefits under such plans, programs, and policies.

                15.       The Debtors estimate that as of the Petition Date approximately $55,000.00

is outstanding on account of the Health Care Benefits Plans. As of the Petition Date, the Debtors

estimate that they are holding FSA deductions to be remitted to TASC of approximately $2,700.00.

As of the Petition Date, the Debtors estimate that they owe approximately $8,100.00 to Lincoln

Financial Group on account of Basic Life, Basic AD&D, STD and LTD insurance premiums, and

approximately $14,000.00 has been deducted from Employees’ paychecks but not yet transferred

to Lincoln Financial Group on account of Voluntary Life and Voluntary AD&D insurance

premiums. Finally, the Debtors estimate that approximately $128,000.007 in matching and safe

harbor contributions by the Debtors are outstanding as of the Petition Date on account of the

Retirement Savings Plan.

                 16.      I believe that the relief requested in the Employee Wages Motion is

necessary for the Debtors’ business to continue to operate in the ordinary course of business to

maximize value for all stakeholders. The Employees are vital to the success of these Chapter 11

Cases. Any delay or failure to pay Employee wages, salaries, benefits, and other similar items

would irreparably impair the Employees’ morale, dedication, confidence, and cooperation, and



7
  The Debtors are not required to fund the matching and safe harbor contributions contemporaneously with each
payroll but instead are required to fund the matching and safe harbor contributions in accordance with the provisions
of the Retirement Savings Plan. Of the total estimated $128,000.00 outstanding, the Debtors are required to fund
approximately $15,000.00 by September 30, 2019 and $45,000.00 by December 31, 2019 on account of matching
contributions. The Debtors are required to fund the remaining approximately $68,000.00 by March 31, 2020.
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 9 of 18



would adversely impact the Debtors’ relationship with their Employees at a time when the

Employees’ support is critical to these Chapter 11 Cases and to the Debtors’ restructuring efforts.

At this early stage, I believe that the Debtors simply cannot risk the substantial damage to their

business that would inevitably result from a rapid decline in their Employees’ morale.

               17.     Absent the relief requested in the Employee Wages Motion, I believe that

the Employees will suffer undue hardship and, in many instances, serious financial difficulties, as

the amounts in question are needed to enable the Employees to meet their own personal financial

obligations. Likewise, any interruption to the Employee Benefits provided by the Debtors could

have a material, negative effect on the well-being and morale of the Debtors’ employees and their

families. Without the relief requested in the Employee Wages Motion, I believe that the stability

of the Debtors’ businesses will be undermined, perhaps irreparably, by the distinct possibility that

otherwise loyal and valuable Employees will seek other employment options. In addition, to the

extent the Debtors owe Employees for business expenses incurred prepetition, it would be

inequitable to require the Debtors’ Employees to bear personally the cost of any business expenses

they incurred prepetition for the benefit of the Debtors, with the understanding that they would be

reimbursed. Further, Employees could become concerned about personal liability for business

charges, which could distract them from devoting attention to the Debtors’ business. Accordingly,

on behalf of the Debtors, I respectfully request that the Employee Wages Motion be approved.

           C. Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’
              Proposed Adequate Assurance of Payment for Future Utility Services, (II)
              Prohibiting Utility Companies From Altering, Refusing, or Discontinuing Services,
              and (III) Approving the Debtors’ Proposed Procedures for Resolving Additional
              Assurance Requests (the “Utilities Motion”) [Docket No. 7]

               18.     Through the Utilities Motion, the Debtors seek entry of an order (i)

approving the Debtors’ Proposed Adequate Assurance of payment; (ii) prohibiting Utility
      Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 10 of 18



Companies from altering, refusing, or discontinuing services; (iii) approving the Debtors’

proposed procedures for resolving Adequate Assurance Requests; and (iv) granting related relief.

               19.     In connection with the operation of their businesses and management of

their properties, the Debtors obtain electricity, telecommunications, cable, internet, water, waste

management (including sewer and trash), gas, and other similar services (collectively, the “Utility

Services”) from a number of utility companies (collectively, the “Utility Companies”).

               20.     Uninterrupted Utility Services are essential to the Debtors’ ongoing

business operations, and hence the overall success of these Chapter 11 Cases. Should any Utility

Provider refuse or discontinue service, even for a brief period, the Debtors’ business operations

would be severely disrupted, and such disruption would jeopardize the Debtors’ ability to manage

these Chapter 11 Cases. It is essential that the Utility Services continue uninterrupted.

               21.     To the best of my knowledge, there are no defaults or arrearages with

respect to the Debtors’ undisputed invoices for prepetition Utility Services. On average, the

Debtors pay approximately $10,609.00 each month for third-party Utility Services. To date, the

Debtors have not made any prepayments or deposits with respect to any of the Utility Companies.

To provide additional assurance of payment to the Utility Companies, the Debtors will deposit

$5,304.50 (the “Adequate Assurance Deposit”) into a segregated account. The Adequate

Assurance Deposit represents an amount equal to one half of the Debtors’ average monthly cost

of Utility Services. The Adequate Assurance Deposit will be deposited into the Adequate

Assurance Account for the duration of these Chapter 11 Cases. The Adequate Assurance Deposit

will be held by the Debtors, and the Debtors’ creditors will have no lien on any portion of the

Adequate Assurance Deposit to the extent not returned to the Debtors pursuant to the terms set

forth in any Order granting the relief requested herein.
      Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 11 of 18



               22.     Uninterrupted service from the Utility Companies remains critical to the

Debtors continued business operations and the success of these Chapter 11 Cases. Accordingly, I

believe that it is essential that the Utility Services continue uninterrupted during these Chapter 11

Cases, and I respectfully submit that the Utilities Motion should be approved.

           D. Debtors’ Emergency Motion for Entry of an Order Authorizing the (I) Payment of
              Prepetition Insurance Obligations, (II) Maintenance of Postpetition Insurance
              Coverage, and (III) Maintenance of Postpetition Financing of Insurance Premiums
              (the “Insurance Motion”) [Docket No. 8]

               23.     Through the Insurance Motion, the Debtors seek entry of an order (i)

authorizing the Debtors to (a) continue and renew their Insurance Policies or obtain replacement

or new coverage; (b) pay all undisputed premiums, fees, including any fees due to the Debtors’

insurance broker, R-T Specialty, LLC (in such capacity, the “Broker”), and other obligations

relating to the Insurance Policies whether arising prepetition or postpetition (collectively, the

“Insurance Obligations”); and (c) liquidate in an appropriate forum or settle such Insurance

Obligations as necessary; (ii) authorizing the Debtors to maintain or renew premium finance

agreements and/or enter into new postpetition financing; (iii) authorizing all banks to receive,

process, honor, and pay all of the Debtors’ prepetition checks and fund transfers on account of any

obligations authorized to be paid pursuant hereto; and (iv) granting related relief.

               24.     In the ordinary course of the Debtors’ businesses, the Debtors maintain or

are covered entities under certain insurance policies that are administered by multiple third-party

insurance carriers (the “Insurance Carriers”), that provide coverage for, among other things:

commercial liability, professional liability, directors and officers liability, automobile liability,

workers’ compensation liability, cyber liability, crime liability, and environmental liability

(collectively, as such policies may be supplemented, amended, extended, renewed or replaced, the
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 12 of 18



“Insurance Policies”).8 I believe that the Insurance Policies provide coverage that is typical in

scope and amount for businesses within the Debtors’ industry and that they are integral to the

Debtors’ business operations. The Insurance Policies are essential to the preservation of the

Debtors’ businesses, properties, and assets, and, in some cases, are required by various federal and

state laws and regulations, as well as the terms of the Debtors’ various commercial contracts.

                  25.      Insurance premiums under the Insurance Policies, and certain fees and taxes

associated therewith, are financed through two premium financing agreements and paid on an

annual basis in advance of each policy’s effective period. As a result, because the Insurance

Policies are paid in advance (through the financing arrangements), there are no outstanding

prepetition obligations relating to premiums for the Insurance Policies.

                  26.      I believe that the success of the Debtors’ efforts to operate effectively and

efficiently will depend on the maintenance of the Insurance Policies on an uninterrupted basis. To

continue their business operations, the Debtors must maintain appropriate insurance coverage.

Accordingly, I respectfully submit that the Insurance Motion should be approved.

             E. Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to
                Continue to (I) Operate Their Cash Management System, (II) Use Existing Checks
                and Business Forms and (III) Maintain Existing Bank Accounts; and for Related
                Relief (the “Cash Management Motion”) [Docket No. 9]

                  27.      Through the Cash Management Motion, the Debtors seek entry of an order

(i) authorizing but not directing the Debtors to maintain and use their existing cash management

system; (ii) authorizing but not directing the Debtors to continue using their existing bank

accounts, checks, and business forms; authorizing and directing all banks with which the Debtors



8
  BTS Enterprises, Inc. (“BTS”), a non-debtor affiliate of the Debtors, is the named insured on the directors and
officers liability policy and crime policy, each administered through Navigators Insurance Company, as well as the
cyber policy administered through Hudson Excess Insurance Company. The Debtors are named insureds under these
policies and the policies are maintained primarily for the benefit of the Debtors. The Debtors, through one of premium
finance agreements (the BTS PFA, as defined herein), pay the premiums for these insurance policies.
          Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 13 of 18



maintain accounts to continue to maintain, service, and administer such accounts and to prepare

and issue checks on behalf of the Debtors; and granting related relief.

                    28.      The Debtors use the Cash Management System in the ordinary course of

business. The Debtors’ Cash Management System is managed by the Debtors’ management at

their headquarters in Tyler, Texas. Under the Cash Management System, the Debtors maintain

and execute, among other things, the following cash management related services: (a) maintenance

of their books and records, (b) accounts payable and accounts receivable functions, (c) collection,

disbursement, and movement of cash to and from the Bank Accounts (as defined below), (d)

administering payroll (e) budgeting, (f) handling customary transactional matters with third

parties, and (g) administration and management of all other finance and treasury matters.

                    29.      As of the Petition Date, the Cash Management System is comprised of a

total of nine bank accounts (collectively, the Bank Accounts”), six of which are held at Texas

Capital Bank, one of which is held at Texas National Bank and the remaining two of which (held

at Woodforest National Bank and American State Bank) are presently inactive accounts.

                    30.      A summary of the Bank Accounts is included in the chart below:


       Account            Debtor Account
                                                                        Account Description
       Name9                  Holder
    Main                KP Engineering, LP        The TCB Operating Account serves as the main operating
    Operating                                     account and centralized cash management for the Debtors.
    Account
                                                  Funds from the Main Operating Account are used to: (a)
    TCB - 1115                                    fund the Payroll Account and Health Management Account,
                                                  (b) make payments to vendors of KP Engineering LP, and
                                                  (c) facilitate payment of all other payables of the Debtors.
                                                  Payments from the Main Operating Account are made
                                                  through various funds-transfer mechanisms, including
                                                  checks, wire transfers and ACH payments.



9
    Only the last four digits of each account number are used to identify each account.
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 14 of 18



     Account          Debtor Account
                                                                   Account Description
     Name9                Holder
 Payroll             KP Engineering, LP       The Payroll Account is used to process employee payroll on
 Account                                      a bi-weekly basis to the Debtors’ employees.
 TCB – 1107                                   The Payroll Account is funded on an as-needed basis every
                                              two weeks from the Main Operating Account in an amount
                                              sufficient to cover such payroll ACH payments.
 FSA Account         KP Engineering, LP       The FSA Account is used to process amounts in connection
                                              with employees’ FSA accounts, which accounts are
 TCB – 1099
                                              described in detail in the Debtors’ Employee Wages
                                              Motion.10
                                              The FSA Account is employee funded.
 Health              KP Engineering, LP       The Health Management Account is debited by the health
 Management                                   care third-party administrator (UMR) to pay on self-insured
 Account                                      health insurance policies, which policies are described in
                                              detail in the Debtors’ Employee Wages Motion
 TCB – 9944
                                              The Health Management Account is funded on an as-needed
                                              basis from the Main Operating Account.
 Facility            KP Engineering, LP       This account is presently inactive and has a $0 balance.
 Account
 TCB – 9737
 TNB                 KP Engineering, LP       The TNB Operating Account served as the main operating
 Operating                                    account prior to the Debtors opening accounts with TCB.
 Account
                                              Presently, the TNB Operating Account receives occasional
 TNB – 2871                                   credits from payments under existing client contracts.
                                              These credits are then swept to the Main Operating Account.
 Woodforest          KP Engineering, LP       This account is presently less active account and the Debtors
 Operating                                    do not routinely transact through this account.
 Account
 WNB – 7392
 American            KP Engineering, LP       This account is presently less active account and the Debtors
 State Bank                                   do not routinely transact through this account.
 Account
 ASB – 8001




10
  The “Employee Wages Motion” is the Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Payment
of Certain Prepetition Workforce Obligations, Including Compensation, Expense Reimbursements, Benefits, and
Related Obligations, (II) Confirming Right to Continue Workforce Programs on Postpetition Basis, (III) Authorizing
Payment of Withholding and Payroll-Related Taxes, (IV) Confirming the Debtors’ Authority to Transmit Payroll
Deductions, and (V) Authorizing Banks to Honor Prepetition Checks and Fund Transfers for Authorized Payments.
          Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 15 of 18



       Account            Debtor Account
                                                                      Account Description
       Name9                  Holder
 Utilities             KP Engineering, LP        The Utilities Escrow Account was established prior to the
 Escrow                                          Petition Date, and will hold cash for the purpose of
 Account                                         providing adequate assurance of payment to the Debtors’
                                                 utility providers pursuant to the Bankruptcy Code. This
 ___ – ___11
                                                 account is necessary to ensure that services to the Debtors
                                                 by such utility providers are not interrupted by these
                                                 Chapter 11 Cases and will be funded by the Main Operating
                                                 Account.



                    31.      Each of the Bank Accounts is insured by the Federal Deposit Insurance

Corporation (the “FDIC”) and, therefore, complies with section 345(b) of the Bankruptcy Code.

                    32.      Requiring the Debtors to adopt a new cash management system during these

Chapter 11 Cases would be expensive, burdensome, and unnecessarily disruptive to the Debtors’

operations. Importantly, the Cash Management System provides the Debtors with the ability to

instantaneously track and report the location and amounts of funds, which in turn allows

management to track and control such funds, ensure cash availability, and reduce administrative

costs though a centralized cash management structure. Further, current customers make payment

directly into certain of the Bank Accounts. Requiring the Debtors to establish new bank accounts

could result in delayed cash receipts from customers and create an unnecessary administrative

burden on the Debtors efforts to collect cash receipts. I believe that any disruption to the Cash

Management System could have a negative impact on the Debtors’ restructuring efforts. Indeed,

I believe that requiring the Debtors to adopt a new cash management system would needlessly

reduce the value of the Debtors’ business enterprise and hamstring the Debtors efforts to collect

timely on current and future customer contracts at a time when cash is critical. By contrast,

maintaining the current Cash Management System will facilitate the Debtors’ transition into



11
     The Debtors intend to setup a new debtor-in-possession account at TCB for the Utilities Escrow Account.
      Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 16 of 18



chapter 11 by, among other things, minimizing delays in paying postpetition debts and eliminating

administrative inefficiencies. Finally, maintaining the current Cash Management System will

allow the Debtors’ treasury and accounting employees to focus on their daily responsibilities rather

than distracting such employees by introducing a new cash management system.

               33.     Accordingly, I believe that the relief requested in the Cash Management

Motion is essential to the Debtors’ business operations, and that denial of such relief would disrupt

the Debtor’s ongoing business. I believe that the relief requested in the Cash Management Motion

is in the best interests of the Debtors’ estates, its creditors, and all other parties in interests, and

will enable the Debtors to continue to operate their businesses during the pendency of these

Chapter 11 Cases. I respectfully submit that the Cash Management Motion should be approved.


           F. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
              Debtor to (A) Obtain Postpetition Financing on a Secured, Superpriority Basis
              and (B) Use Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling
              a Final Hearing, and (IV) Granting Related Relief (the “DIP Motion”) [Docket
              No. 10]

               34.     Through the DIP Motion, the Debtors’ seek (a) approval of the DIP Facility

and the loans thereunder, (b) authority to use the Prepetition Lender’s cash collateral (“Cash

Collateral”), and (c) the grant of adequate protection for the benefit of the Prepetition Lender, all

for the primary purpose of providing the Debtors with sufficient postpetition liquidity to finance

these Chapter 11 Cases.

               35.     Faced with insufficient cash and liquidity to effectuate the restructuring

efforts sought through these Chapter 11 Cases, the Debtors engaged in discussions and

negotiations regarding the terms of potential financing. Following extensive, good faith, and

arm’s-length negotiations with the Prepetition Lender and DIP Lender, the Debtors ultimately

agreed to the terms of a $4 million superpriority, priming, secured DIP facility (the “DIP Facility”)
      Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 17 of 18



with BTS Enterprises, Inc. (the “DIP Lender”). The DIP Note also allows for the Debtors

consensual use of cash collateral during these Chapter 11 Cases. The Prepetition Lender is

providing the funds for the DIP Facility to the DIP Lender and will be the assignee of the DIP

Facility.

               36.     The proposed DIP Facility provides $4,000,000.00 of new money,

$750,000.00 on an interim basis and an additional $3,250,000.00 after entry of the Final Order.

The terms of the DIP facility are reasonable and within the range of market terms. The DIP Facility

will bear interest at two percent (2%) per annum plus, effectively, at the higher of: (a) the Prime

Rate for such day; (b) the sum of the Federal Funds Rate for each day plus ½ of one percent (0.5%);

and (c) LIBOR for such day. Interest on the DIP Facility will be payable on a quarterly basis, with

no principal to be repaid until maturity. Maturity is at the earlier of the effective date of a plan of

reorganization or August 15, 2020.

               37.     The Debtors considered alternative options to finance its operations

including requests to the Prepetition Lender to use cash collateral. At the conclusion of the process

and following extensive discussions and negotiations with the Prepetition Lender and, eventually,

the DIP Lender, the Debtors concluded, in consultations with its advisors, that the DIP Facility

represents the best postpetition financing alternative available to the Debtors under the

circumstances and that alternative sources of financing with overall terms as favorable as those of

the DIP Facility are not available to the Debtors. As a subsequent market check on the terms, we

received an inquiry shortly after the filing of the petitions from a third party lender who advised

that it would not meet or beat the terms of the DIP Facility.

               38.     The Debtors require immediate access to the DIP Facility in addition to

continued use of the Prepetition Lender’s cash collateral. As of the Petition Date, the Debtors’
       Case 19-34698 Document 18-1 Filed in TXSB on 08/23/19 Page 18 of 18



total unrestricted cash balance is approximately $10,000.00, which is insufficient to operate their

enterprise and continue paying their debts as they come due. During these Chapter 11 Cases, the

Debtors will need access to the DIP Facility to help satisfy payroll, pay dealers, suppliers, and

subcontractors, meet overhead, and make any other payments that are essential for the continued

management, operation, and preservation of the Debtors’ business. The ability to satisfy these

expenses when due is essential to the Debtors’ continued operation of their business during the

pendency of these cases. As such, and due to their current limited liquidity, the Debtors require

immediate access to the DIP Facility and the use of Cash Collateral to operate their business,

preserve value, and avoid irreparable harm.

                 39.      The Debtors also require immediate access to the DIP Facility and

continued use of Cash Collateral in order to finance the fees, costs and expenses associated with

these Chapter 11 Cases. The proposed DIP Financing and use of Cash Collateral are vital to

providing the Debtors the runway necessary to successfully consummate their restructuring

strategy.

                 40.      Without the approval of the DIP Facility and use of Cash Collateral, the

Debtors will be unable to continue to operate in the ordinary course of business or to preserve or

maximize the value of their assets for the benefit of all creditors and parties in interest.

Accordingly, on behalf of the Debtors, I respectfully submit that the Cash Collateral Motion should

be approved.




079610.0000022 EMF_US 75745083v7
